Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 1 of 55 Page ID
                                 #:1009
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 2 of 55 Page ID
                                 #:1010
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 3 of 55 Page ID
                                 #:1011
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 4 of 55 Page ID
                                 #:1012
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 5 of 55 Page ID
                                 #:1013
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 6 of 55 Page ID
                                 #:1014
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 7 of 55 Page ID
                                 #:1015
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 8 of 55 Page ID
                                 #:1016
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 9 of 55 Page ID
                                 #:1017
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 10 of 55 Page ID
                                 #:1018
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 11 of 55 Page ID
                                 #:1019
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 12 of 55 Page ID
                                 #:1020
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 13 of 55 Page ID
                                 #:1021
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 14 of 55 Page ID
                                 #:1022
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 15 of 55 Page ID
                                 #:1023
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 16 of 55 Page ID
                                 #:1024
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 17 of 55 Page ID
                                 #:1025
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 18 of 55 Page ID
                                 #:1026
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 19 of 55 Page ID
                                 #:1027
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 20 of 55 Page ID
                                 #:1028
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 21 of 55 Page ID
                                 #:1029
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 22 of 55 Page ID
                                 #:1030
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 23 of 55 Page ID
                                 #:1031
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 24 of 55 Page ID
                                 #:1032
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 25 of 55 Page ID
                                 #:1033
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 26 of 55 Page ID
                                 #:1034
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 27 of 55 Page ID
                                 #:1035
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 28 of 55 Page ID
                                 #:1036
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 29 of 55 Page ID
                                 #:1037
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 30 of 55 Page ID
                                 #:1038
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 31 of 55 Page ID
                                 #:1039
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 32 of 55 Page ID
                                 #:1040
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 33 of 55 Page ID
                                 #:1041
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 34 of 55 Page ID
                                 #:1042
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 35 of 55 Page ID
                                 #:1043
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 36 of 55 Page ID
                                 #:1044
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 37 of 55 Page ID
                                 #:1045
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 38 of 55 Page ID
                                 #:1046
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 39 of 55 Page ID
                                 #:1047
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 40 of 55 Page ID
                                 #:1048
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 41 of 55 Page ID
                                 #:1049
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 42 of 55 Page ID
                                 #:1050
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 43 of 55 Page ID
                                 #:1051
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 44 of 55 Page ID
                                 #:1052
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 45 of 55 Page ID
                                 #:1053
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 46 of 55 Page ID
                                 #:1054
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 47 of 55 Page ID
                                 #:1055
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 48 of 55 Page ID
                                 #:1056
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 49 of 55 Page ID
                                 #:1057
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 50 of 55 Page ID
                                 #:1058
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 51 of 55 Page ID
                                 #:1059
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 52 of 55 Page ID
                                 #:1060
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 53 of 55 Page ID
                                 #:1061
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 54 of 55 Page ID
                                 #:1062
Case 2:19-cv-06798-PSG-PLA Document 52-1 Filed 11/23/20 Page 55 of 55 Page ID
                                 #:1063
